t c summary opinion united_states tax_court sequare k daniel-berhe petitioner v commissioner of internal revenue respondent docket no 27211-11s filed date sequare k daniel-berhe pro_se whitney n moore for respondent summary opinion kerrigan judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar respondent determined a federal_income_tax deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for the issues for our consideration are whether petitioner is entitled to deductions claimed on schedule a itemized_deductions for unreimbursed employee business_expenses of dollar_figure for whether petitioner is entitled to schedule a deductions for other miscellaneous expenses of dollar_figure for and whether petitioner is liable for the sec_6662 accuracy-related_penalty for background some of the facts have been stipulated and are so found petitioner resided in california when he filed the petition during the tax_year petitioner lived in los angeles california and was a part-time instructor teaching at five different colleges and universities in the greater los angeles area petitioner taught various engineering courses at each of these institutions often driving to more than one school per day to teach class petitioner was not entitled to any reimbursement by any of his employers for business-related expenses petitioner drove approximately big_number to big_number miles per year commuting to and from home and from college to college in petitioner drove a ford explorer which averaged approximately miles per gallon of gas respondent concedes that petitioner is entitled to a deduction for parking fee expenses of dollar_figure for in petitioner paid dollar_figure to the long beach city college and east los angeles college bookstores petitioner filed timely his form_1040 u s individual_income_tax_return for on date respondent issued petitioner a notice_of_deficiency determining a federal_income_tax deficiency of dollar_figure and a sec_6662 penalty of dollar_figure for respondent disallowed schedule a deductions of dollar_figure for unreimbursed employee_expenses and dollar_figure for miscellaneous other expenses petitioner reported the following amounts of unreimbursed employee business_expenses expense vehicle parking fees and transportation overnight travel other business miscellaneous total amount dollar_figure big_number big_number big_number big_number petitioner claimed the standard mileage rate for big_number business miles the remaining schedule a miscellaneous expense deduction of dollar_figure was attributed to legal fees investment_expenses financial advice and seminars workshops discussion sec_162 allows a taxpayer to deduct all ordinary and necessary expenses paid_or_incurred in carrying_on_a_trade_or_business an ordinary_expense is one that commonly or frequently occurs in the taxpayer’s business 308_us_488 and a necessary expense is one that is appropriate and helpful in carrying on the taxpayer’s business 290_us_111 the expense must directly connect with or pertain to the taxpayer’s business sec_1_162-1 income_tax regs a taxpayer may not deduct a personal living or family expense unless the code expressly provides otherwise sec_262 deductions are a matter of legislative grace and a taxpayer must prove his or her entitlement to a deduction 503_us_79 292_us_435 to that end taxpayers are required to substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 see also 116_tc_438 whether an expenditure is ordinary or necessary is a question of fact 320_us_467 generally the performance of services as an employee constitutes a trade_or_business 91_tc_352 sec_1_162-17 income_tax regs the employee must show the relationship between the expenditures and his or her employment see joseph v commissioner tcmemo_2005_169 for such expenses to be deductible the taxpayer must not have the right to reimbursement from his or her employer see 788_f2d_1406 9th cir aff’g tcmemo_1984_533 normally the court may estimate the amount of a deductible expense if a taxpayer establishes that an expense is deductible but is unable to substantiate the precise amount see 39_f2d_540 2d cir 85_tc_731 this principle is often sec_7491 provides an exception that shifts the burden_of_proof to the commissioner as to any factual issue relevant to a taxpayer’s liability for tax if the taxpayer introduces credible_evidence with respect to such issue sec_7491 and the taxpayer satisfies certain other conditions including substantiation of any item and cooperation with the government’s requests for witnesses and information sec_7491 see also rule a we note that there is no basis to shift the burden to the commissioner under sec_7491 referred to as the cohan_rule see eg 46_f3d_760 8th cir aff’g tcmemo_1993_197 i employee business_expenses a car and truck expenses certain expenses specified in sec_274 are subject_to strict substantiation rules no deductions under sec_162 shall be allowed for listed_property as defined in sec_280f unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer’s own statement sec_274 listed_property includes passenger automobiles and other_property used for transportation sec_280f and ii to meet the heightened substantiation requirements a taxpayer must substantiate the amount time of use and business_purpose of the expense sec_274 see also sec_1_274-5t temporary income_tax regs fed reg date to substantiate by adequate_records the taxpayer must provide both an account book a log or a similar record as well as documentary_evidence which are together sufficient to establish each element of an expenditure sec_1_274-5t temporary income_tax regs fed reg date documentary_evidence includes receipts paid bills or similar evidence sec_1_274-5t temporary income_tax regs fed reg date to substantiate by sufficient evidence corroborating the taxpayer’s own statement the taxpayer must establish each element by the taxpayer’s statement and by direct evidence such as documentary_evidence sec_1_274-5t temporary income_tax regs fed reg date notably sec_274 overrides the cohan_rule 122_tc_305 sec_1_274-5t temporary income_tax regs fed reg date flush language noting that sec_274 supersedes the cohan_rule therefore this court is precluded from estimating any expenses that are covered by sec_274 under sec_262 no deduction is allowed for any personal living or family_expenses the taxpayer must demonstrate that the expenses in issue were different from or in excess of what he or she would have spent for personal purposes 21_tc_170 the expenses of daily commuting are generally not deductible because they constitute personal expenses under sec_262 413_us_838 sec_1 b income_tax regs however the costs of going between jobs or job locations is generally deductible under sec_162 see 55_tc_620 see also 335_f2d_496 5th cir aff’g in part and remanding tcmemo_1962_233 32_tc_947 aff’d 283_f2d_865 5th cir revrul_55_109 1955_1_cb_261 during his testimony petitioner submitted into evidence a mileage log which was created after the tax_year petitioner claimed he drove big_number miles related to business travel in corroborative evidence used to support a taxpayer’s reconstruction of expenditures ‘must have a high degree of probative value to elevate such a statement’ to the level of credibility of a contemporaneous record larson v commissioner tcmemo_2008_187 slip op pincite quoting sec_1_274-5t temporary income_tax regs fed reg date respondent concedes that petitioner drove big_number miles between various job locations during for which he is entitled to claim a deductible mileage expense however petitioner did not meet his burden in proving that the remaining respondent concedes that petitioner was entitled to claim a deductible mileage expense of dollar_figure and we assume respondent calculated this deduction by multiplying cents per mile times big_number miles however for the applicable standard mileage rates were provided in revproc_2007_70 sec_2 2007_2_cb_1162 and announcement 2008_2_cb_114 revproc_2007_70 supra was effective for transportation_expenses incurred on or after date revproc_2007_70 supra was modified by announcement supra continued mileage was not a commuting expense or other personal_expense see generally 413_us_838 sec_1_162-2 sec_1_262-1 income_tax regs in addition petitioner did not adequately substantiate the remainder of his car and truck expenses and so he is not entitled to a deduction for these expenses as discussed below we find the mileage summary to be insufficient under sec_274 because the mileage amounts were not entered at the time the vehicle was used petitioner testified that the mileage log he presented at trial was prepared after he was approached by the irs outside of the syllabi petitioner presented we are unable to determine for what purpose petitioner was traveling to and from the various schools outside of class time petitioner provided no evidence to corroborate entries in the mileage log for random trips to the schools other than testimony that he made various trips to prepare for the semester we are unable to verify whether these trips were for business or were personal see gilliam v commissioner tcmemo_1986_90 cf freeman v commissioner tcmemo_2009_213 continued for transportation_expenses paid_or_incurred on or after date under revproc_2007_70 supra taxpayers were entitled to cents per mile and under announcement supra taxpayers were entitled to cents per mile petitioner is allowed a mileage deduction for big_number miles computed on the basis of the applicable mileage rate during the time he actually drove the big_number miles see eg harris v commissioner tcmemo_2012_312 at lopkoff v commissioner tcmemo_1982_701 therefore petitioner is entitled to a mileage expense deduction for big_number miles driven in furthermore petitioner’s commuting expenses do not qualify for an exception to the general_rule of nondeductibility for such otherwise personal commuting_costs there is an exception for travel_expenses between a taxpayer’s residence and temporary work locations outside of the metropolitan area where the taxpayer lives and normally works see 3_tc_544 a work location is temporary if it is realistically expected to last and does in fact last for one year or less bogue v commissioner tcmemo_2011_164 slip op pincite revrul_99_7 1999_1_cb_361 petitioner was teaching at several different institutions in an effort to secure full-time employment at one of them each semester petitioner had to travel to the various schools to request a part-time teaching position and there was no guarantee that he would receive an offer to teach courses at the same college petitioner’s work was temporary because he was employed semester by semester over the years a number of courts added an additional requirement that the temporary worksite be distant from the area where the taxpayer lives and normally works see 747_f2d_46 1st cir 671_f2d_1059 7th cir epperson v commissioner tcmemo_1985_382 petitioner worked and lived in the same metropolitan area and therefore we find that petitioner’s commuting expenses do not qualify for the exception to the general_rule of nondeductibility we hold that petitioner’s commuting expenses were nondeductible see bogue v commissioner tcmemo_2011_164 see also aldea v commissioner tcmemo_2000_136 b parking expenses petitioner claimed a deduction for parking expenses of dollar_figure for as stated above expenses related to passenger automobiles including expenses for parking fees and tolls are subject_to the stringent substantiation requirements of sec_274 respondent concedes that petitioner is entitled to a deduction for parking fees of dollar_figure petitioner testified that the remaining dollar_figure in parking fees consists of metered parking costs at various schools where he taught petitioner argues that these expenses were incurred at the beginning of each semester before parking was allowed on the schools’ campuses however he did not offer any evidence other than his testimony to corroborate these expenses therefore we are unable to determine for what purpose petitioner was traveling to and from the various schools outside of class time whether these amounts were actually paid and that these amounts were not for personal purposes petitioner may deduct parking expenses of only dollar_figure for c overnight travel_expenses petitioner reported overnight travel_expenses of dollar_figure for petitioner submitted a summary of business_expenses which includes a list of conferences and seminars he attended in petitioner claimed that he traveled outside the los angeles area to attend these conferences however petitioner provided no evidence or testimony to corroborate these expenses we cannot be sure whether he actually attended work-related conferences or was traveling for personal purposes see boltinghouse v commissioner tcmemo_2007_324 slip op pincite therefore petitioner may not deduct any overnight travel_expenses for d office expenses petitioner reported business_expenses of dollar_figure respondent agrees that petitioner spent dollar_figure on books at the east los angles college and long beach city college book stores however petitioner submitted no documentation to show the business nature of these books petitioner offered no evidence or testimony regarding the business nature of the remaining payments or identifying items that were purchased therefore petitioner may not deduct any office expenses for ii miscellaneous expenses petitioner claimed a deduction for miscellaneous expenses of dollar_figure and indicated that these expenses were for legal fees investment_expenses financial advice seminars workshop sic a deduction is allowed for ordinary and necessary expenses paid_by a taxpayer during the year for the production_or_collection_of_income subject_to the floor of sec_67 under sec_212 sec_212 allows a taxpayer to deduct ordinary and necessary expenses paid_or_incurred for the production_or_collection_of_income or for the management_conservation_or_maintenance_of_property_held_for_the_production_of_income petitioner offered no credible_evidence to substantiate these legal fees nor did he provide evidence or testimony proving that these fees were incurred for the production_or_collection_of_income therefore petitioner may not deduct any of these miscellaneous expenses for petitioner did submit receipts for payments made to certain cellular telephone cable television and internet service providers however he failed to submit any evidence showing that these expenses were business related rather than personal iii sec_6662 penalty under sec_7491 the commissioner bears the burden of production with regard to the sec_6662 penalty this means that the commissioner must produce sufficient evidence indicating that a penalty is appropriate once the commissioner meets this burden the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see rule a higbee v commissioner t c pincite respondent determined a sec_6662 penalty of dollar_figure for respondent contends that petitioner is liable for the accuracy-related_penalty on alternative grounds the underpayment is attributable to negligence or disregard of rules or regulations within the meaning of sec_6662 or there was a substantial_understatement_of_income_tax within the meaning of sec_6662 only one accuracy-related_penalty may be applied with respect to any given portion of an underpayment even if that portion is subject_to the penalty on more than one of the grounds set out in sec_6662 sec_1_6662-2 income_tax regs negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal revenue laws and is the failure to exercise due care or the failure to do what a reasonable and prudent person would do under the circumstances sec_6662 see also 85_tc_934 sec_1_6662-3 income_tax regs negligence also includes any failure by the taxpayer to keep adequate books_and_records to substantiate items properly sec_1_6662-3 income_tax regs although petitioner maintained a large amount of documentation he did not keep sufficient books_and_records to meet the requirements of sec_274 with respect to his car and truck parking overnight travel office and miscellaneous expenses to substantiate the expenses that respondent did not concede petitioner provided a mileage log which was not maintained contemporaneously with his travel and a summary of seminars he attended and syllabi for classes he taught and he otherwise offered testimony at trial the remainder of petitioner’s documentation was not admitted into the record for the remaining expenses petitioner failed to offer evidence that he actually incurred these expenses we find that petitioner acted negligently under the circumstances by failing to substantiate most of his disallowed deductions respondent has therefore met the burden of production as to negligence the accuracy-related_penalty does not apply with respect to any portion of the underpayment for which it is shown that the taxpayer had reasonable_cause and acted in good_faith sec_6664 the determination whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s efforts to assess his or her proper tax_liability see id an honest misunderstanding of fact or law that is reasonable in the light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith see noz v commissioner tcmemo_2012_272 at petitioner’s testimony established that he attempted to comply with the law petitioner submitted large amounts of receipts and other documents that he had collected many of which were not admitted into the record petitioner made a good-faith effort to keep records and document his expenses but his efforts were not enough petitioner seems to have a genuine misunderstanding of the law regarding which expenses could be deducted and he proved to be a credible witness therefore we hold that petitioner made a good-faith effort to accurately assess his income_tax_liability and he acted reasonably under the circumstances petitioner is not liable for the sec_6662 penalty for to reflect the foregoing decision will be entered under rule
